Citation Nr: 0506584	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-14 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas





THE ISSUE

Entitlement to an initial compensable rating for left ear 
hearing loss.  




ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from September 1990 to September 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002  decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's service-
connected left ear hearing loss has warranted a numeric 
designation of level I hearing throughout the appeal period.  

2.  Service connection has not been established for right ear 
hearing loss and the veteran's hearing in that ear does not 
meet the criteria of 38 C.F.R. § 3.385 for hearing loss 
disability.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for left ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.85, Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
April 2002 rating decision, an August 2002 statement of the 
case, and a supplemental statements of the case dated in 
October 2004 that discussed the pertinent evidence, and the 
laws and regulations related to the veteran's claim for a 
compensable initial rating for left ear hearing loss.  
Moreover, these documents essentially notified him of the 
evidence needed by the veteran to prevail on his claim.  

In addition, in a February 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in February 2004 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In February 
2004, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in February 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in October 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's left ear hearing loss.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted the distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  The Board 
will evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from level I for essentially normal acuity through 
level XI for profound deafness.  In situations where service 
connection has been granted only for defective hearing 
involving one ear, and the veteran does not have total 
deafness in both ears, the hearing of the non-service-
connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Also, compensation is payable for the combination of service-
connected and non-service-connected hearing loss as if 
hearing loss in both ears was service-connected, provided the 
hearing loss in the non-service-connected ear is not the 
result of the veteran's own willful misconduct.  Further, the 
hearing impairment as a result of service-connected 
disability must be compensable to a degree of 10 percent or 
more and the hearing impairment as a result of non-service-
connected disability must meet the provisions of 38 C.F.R. 
§ 3.385.  Section 3.385 provides that, for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.383(a)(3) (2004).  

Initially, the Board notes that § 3.383 was revised during 
the pendency of the veteran's appeal.  Prior to December 
2002, § 3.383 stated that compensation is payable for the 
combination of service-connected and non-service-connected 
hearing loss as if hearing loss in both ears was 
service-connected, provided that the hearing loss in the 
non-service-connected ear is not the result of the veteran's 
own willful misconduct and that there is total deafness in 
both ears.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

The RO has not notified the veteran of the revised 
regulation, nor has it considered whether the old or the 
revised regulation would be more favorable to his claim.  
Nevertheless, the Board finds that a Remand is not necessary 
in this case, because the evidence shows that the veteran's 
hearing in his non-service-connected right ear does not meet 
the criteria of § 3.385 for hearing loss disability; his 
hearing in that ear is normal.  The Board's February 2004 
decision specifically denied service connection for right ear 
hearing loss on that basis.  No new evidence has been added 
to the record since that decision that indicates that the 
veteran's right ear hearing has worsened.  Therefore, § 3.383 
is, on its face, not applicable to the veteran's case.  

The service medical records show that, on three audiometric 
evaluations in 1992 and 1993, the pure tone average in the 
veteran's service-connected left ear did not exceed 16dB.  
Speech discrimination scores were not recorded.  

On an authorized audiological evaluation in March 2002, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Left
10
15
30
35
25

Speech audiometry revealed speech discrimination ability of 
96 percent in the left ear.  

Applying the March 2002 audiometric data to the rating 
schedule results in a numeric designation of level I hearing.  
Level I hearing in the veteran's service-connected ear, with 
normal hearing in his non-service-connected right ear (level 
I), yields a zero percent rating for his hearing loss under 
diagnostic code 6100.  

There is no medical evidence showing that, at any time during 
his appeal, as well as during service, the veteran's left ear 
hearing was worse than the audiometric data obtained on the 
March 2002 examination indicate, and he has not stated that 
any such evidence exists.  

Therefore, the Board concludes that a compensable rating for 
the veteran's left ear hearing loss may not be assigned under 
the rating schedule for any portion of the appeal period.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his left ear hearing loss.  Neither does the record reflect 
marked interference with employment.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
his left ear hearing loss.  There simply is no evidence of 
any unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  

The Board notes that the veteran has submitted a statement 
from his wife describing the existence of and effects of his 
hearing loss.  He has also stated his belief that his hearing 
loss will adversely affect his ability to secure a position 
as a police officer on a desirable force.  While the Board is 
sympathetic to their concerns, it is bound to apply the 
pertinent law and regulations to the facts of his case.  As 
noted above, the proper rating for service-connected hearing 
loss is determined by mechanically applying the rating 
criteria to available audiometric data.  The Board would 
encourage the veteran to seek appropriate treatment from VA 
for his service-connected disability.  In addition, he is 
encouraged to apply to reopen his claim for service 
connection for right ear hearing loss should he develop a 
hearing loss disability in that ear that meets the regulatory 
criteria.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

An initial compensable rating for left ear hearing loss is 
denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


